UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6158


RONALD BROWN,

                      Plaintiff – Appellant,

          v.

ALVIN EUGENE HARRIS, M.D., individually and in his official
capacity   as  Southampton  Correctional   Center   facility
physician; AUDREY MOORE, Nurse, LPN, individually and in
her   official   capacity  as   a   nurse   at   Southampton
Correctional Center,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00613-REP)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Jeffrey Brown, III, Appellant Pro Se. Jeff W. Rosen,
PENDER & COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald      Brown    appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed    the   record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Harris, No. 3:10-cv-00613-REP (E.D. Va. Jan. 3,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before    the   court    and    argument    would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2